DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 12/16/2020.
Claim(s) 1, 3-5, 7-10 is/are amended.
Claim(s) 1, 3-5, 7-10 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claim Rejections - 35 USC § 112
Applicant' s amendments filed 12/16/2020 to overcome 35 USC 112(b) rejections of the final rejection mailed 10/14/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant’s arguments, pg. 7 of remarks filed 12/16/2020, regarding the 35 USC 112(b) rejection to claim 8 of the final rejection are persuasive. The rejection has been removed. However, the examiner has rephrased the rejection below, and a new rejection under 35 USC 112(b) is applied. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether the "a preceding vehicle" in line 2 of claim 8 is the "preceding vehicle" in the first “controlling” step of claim 5, or if they're entirely different components. For the purposes of examination, the examiner is interpreting "a preceding vehicle" in line 2 of claim 8 to be "the preceding vehicle", instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claim(s) 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0182931 A1), hereafter referred to as Son, further in view of Pertsel et al. (US 9,896,022 B1), hereafter referred to as Pertsel, in view of Stam (US 2003/0107323 A1).
Regarding claim 1, Son teaches an apparatus of a vehicle (“first vehicle 1”, Fig. 1, 12, and 15) for controlling light distribution using steering information, the apparatus comprising: 
a headlamp (“first light irradiator 110” and “second light irradiator 120”, Fig. 1) configured to emit light (“form a beam pattern by irradiating light”, see para. 0051 citation below and Fig. 7-9) for illuminating a road (“formed ahead of the first vehicle”, see para. 0056 citation below and Fig. 8, 12, and 15) ahead of the vehicle (“The light irradiation device 100 may be configured to form a beam pattern by irradiating light. In other words, the light irradiation device 100 may include a first light irradiator 110 disposed on a front left side of the first vehicle having the light irradiation device 100 and a second light irradiator 120 disposed on a front right side of the first vehicle. In particular, the first light irradiator 100 may be understood as a left headlamp, and the second light irradiator 120 may be understood as a right headlamp.”, para. 0051, “In FIGS. 3 through 7, the beam pattern P formed on a screen located at a specific distance from the front of the first vehicle is illustrated. In FIG. 8, the road pattern R formed ahead of the first vehicle is illustrated.”, para. 0056); 
a processor (“control unit 230”, “area calculation unit 240”, and “light amount adjustment unit 250”, Fig. 13) configured to control the headlamp to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver of a preceding vehicle (“second vehicle 2”, Fig. 11-12, 14-15) while the headlamp is illuminating the road ahead of the vehicle (“another vehicle (hereinafter, referred to as a second vehicle) such as…a preceding vehicle, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074); and 
a steering information detector (“information collection unit 210”, Fig. 21, “The information collection unit 210 collects information about the first vehicle 1”, para. 0066) configured to detect an amount of change of a steering value representing at least one of a rotation angle (“steering angle”, “The information about the first vehicle 1 may include…a handle steering angle.”, para. 0067) and a rotation speed of a steering device of the vehicle sensed through a steering sensor (“steering angle sensing medium”, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…a steering angle sensing medium (not illustrated) for configured to sense the handle steering angle of the first vehicle 1”, para. 0069), 
wherein the processor is further configured to: 
(“wherein a change in the “handle steering angle” corresponds to Applicant’s “a second amount of change”, wherein the “predetermined steering reference value” is zero, see para. 0093 citation below);
determine that the second amount of change of the steering value is greater than or equal to the predetermined steering reference value (“The information collection unit 210 may collect additional information and the area calculation unit 240 may calculate the size of the second shadow area S2 by referring to the additional information. The area calculation unit 240 may set the size of the shadow area S by referring to the collected information. For example, the area calculation unit 240 may be configured to increase the shadow area S to a greater size as the handle steering angle increases”, para. 0093); and 
control the headlamp to expand or reduce the glare free area between a basic margin (smallest value of “size of S2”, Fig. 18-19) and a maximum margin (largest value of “size of S2”, Fig. 18-19) based on the second amount of change of the steering value (“The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0092, “FIGS. 18 and 19 illustrate the size of the second shadow area S2 which changes from the center of the beam pattern P toward the edges of the beam pattern P.”, para. 0088, “The area calculation unit 240 may be configured to calculate the size of the entire shadow area S by calculating the size of the second shadow area S2 using the graph stored in the storage unit 220. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 using the graph of FIG. 18 or the graph of FIG. 19.”, para. 0089).

Son does not explicitly teach wherein the processor is further configured to: 
compare a first amount of change of the steering value detected by the steering sensor at a first time to a predetermined steering reference value;
determine that the first amount of change of the steering value is not greater than or equal to the predetermined steering reference value; 
control the headlamp to maintain the glare free area without expanding or reducing the glare free area, despite the first amount of change of the steering value having been detected, and
wherein the second time is subsequent to the first time.

However, Pertsel teaches automatic beam-shaping using on on-car camera system, comprising:
a headlamp (“front headlights 152a-152b”, Fig. 3) configured to emit light (“emitting corresponding beams 154a-154b”, see C3, lines 11-12, 16-18 below and Fig. 3) for illuminating a road (“roadway curve 52”, Fig. 3) ahead of a vehicle (“vehicle 50”, Fig. 3) (“the vehicle 50 may have more than two headlights (e.g., headlights 152a-152n) aimed in various directions…The headlights 152a-152b are shown emitting corresponding beams 154a-154b. The beams 154a-154b are shown illuminating the roadway curve 52.”, C3, lines 11-12, 16-18); 
a processor (“processor 106”, Fig. 1-2) configured to control the headlamp (“The processor 106 may be configured to generate a signal (e.g., CONTROL).”, C2, lines 49-50) while the headlamp is illuminating the road ahead of the vehicle (“The field of view 156 of the camera system 100 is shown detecting the roadway curve 52. The camera system 100 may detect the roadway curve 52 based on detected objects/items. Based on the detected objects, the processor 106 may determine a shape and/or orientation of the beams 154a-154b to illuminate the roadway curve 52.”, C3, line 65-C4, line 3); and 
(“controls of the vehicle 50”, see C14, lines 59-65 citation below) configured to detect an amount of change of a steering value (“steering wheel position”, see C3, lines 61-64 citation below) of a steering device (“steering wheel”, see C3, lines 61-64 citation below) of the vehicle sensed through a steering sensor (“steering angle sensing medium”, “In some embodiments, the vehicle 50 may be configured to move the headlights 152a-152b (e.g., in response to the driver turning a steering wheel).”, C3, lines 61-64, “The camera system 100 may be configured to use additional information from the controls of the vehicle 50 (e.g., the OBD port). For example, the interface 104 may transmit the signal STATUS comprising information such as the use of turn signals and/or steering wheel position to predict which lane or turn direction the vehicle 50 will most likely move to in the near future.”, C14, lines 59-65), 
wherein the processor is further configured to: 
compare a first amount of change of the steering value detected by the steering sensor at a first time to a predetermined steering reference value (“Referring to FIG. 7, a method (or process) 400 is shown. The method 400 may perform automatic beam-shaping based on a detected lane change…The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.)...The decision state 410 determines whether a lane change has been detected.”), C12, lines 15-31, wherein the determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a first amount of change…to a predetermined threshold”);
determine that the first amount of change of the steering value is not greater than or equal to the predetermined steering reference value (“If not, the method 400 moves to the step 412.”, C12, lines 29-30, see “NO” at “410”, Fig. 7);
control the headlamp to maintain its position, despite the first amount of change of the steering value having been detected (“The step 412 continues aiming the headlights 152a and/or 152b based on the approaching road 54 (e.g., the orientation of the beams 154a-154b remains unchanged and/or unaffected based on lane changing information).”, C12, lines 30-33); and
compare a second amount of change of the steering value detected by the steering sensor at a second time subsequent to the first time to the predetermined steering reference value (“The method 400 then moves back to the state 404.”, C12, lines 33-34, wherein after “step 412”, the method returns to “step 404” and subsequently arrives at step 410” again, wherein this subsequent arrival at “step 410” and determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a second amount of change…to the predetermined threshold”). 

Both Son and Pertsel teach processors configured to control a headlamp of vehicle based on input from a steering wheel. Son teaches controlling a headlamp to form a glare-free area based on input from a steering wheel and Pertsel teaches controlling a headlamp based on input from a camera and based on input from a steering wheel. Pertsel further teaches determining whether the vehicle has changed lanes based on said input from the steering wheel and in the event that the vehicle has not changed lanes (“NO” at “410”), maintaining the control of the headlamp in an unchanged state (“412”) and subsequently determining whether the vehicle has changed lanes at a later time based on input from the steering wheel (after “412”, returning to “404”). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son with the teachings of Pertsel by maintaining control of the “first light irradiator 110” and the “second light irradiator 120” of Son if the “steering sensing medium” detects no change in the “handle steering angle” and re-evaluating the “handle steering angle” at a later time, as taught by Pertsel. This would achieve the predictable result of not changing the control of the headlamps of Son if the steering angle of Son is not changed. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Further one of ordinary 

Son in view of Pertsel do not explicitly teach wherein the processor is further configured to control the headlamp to expand the glare free area toward the maximum margin at a first speed, and to reduce the glare free area toward the basic margin at a second speed that is lower than the first speed.

	However, Stam teaches headlamp control to prevent glare comprising:
a processor (“processor 66”, Fig. 1A) configured to control a headlamp (“headlamp 22”, Fig. 1A) to form a glare free area (“changes the illumination range”, see para. 0050 citation below) for avoiding glare to a driver of a preceding vehicle (“driver of an oncoming vehicle”, see para. 0050 citation below) while the headlamp is illuminating a road ahead of a vehicle (“controlled vehicle”, see para. 0051 citation below, see also Fig. 6)
(“A headlamp controller 76 controls at least one of the continuously variable headlamps 22. When multiple headlamp controllers 76 are utilized, each of the headlamp controllers 76 accepts the headlamp illumination control signals 62, from control unit 44, and affects the headlamps 22 accordingly to modify an illumination range of light 78 leaving headlamp 22.”, para. 0049, “The control unit 44 may acquire an image covering a glare area, which includes points at which a driver of an on-coming vehicle or leading vehicle would perceive the headlamps 22 to cause excessive glare. The control unit 44 processes the image to determine if at least one vehicle is within the glare area. If at least one vehicle is within the glare area, the control unit 44 changes the illumination range. Otherwise, the headlamps 22 are set to a full illumination range.”, para. 0050), 
wherein the processor is further configured to control the headlamp to expand the glare free area toward a maximum margin (“dimmed illumination range”, see para. 0050-0051 citation below) at (“full illumination range”, see para. 0050-0051 citation below) at a second speed (“transition time of between one and two seconds”, see para. 0050-0051 citation below) that is lower than the first speed
(“The changes to illumination range and setting the headlamps 22 to a full illumination range typically occur gradually as sharp transitions in the illumination range may startle the driver of the controlled vehicle, since the driver may not be aware of the precise switching time. A transition time of between one and two seconds is desired for returning to full illumination range from dimmed illumination range, corresponding to low -beam headlamps. Such soft transitions in illumination range also allow the control system 40 to recover from a false detection of an on-coming vehicle or leading vehicle. Since image acquisition time is approximately 30 ms, correction may occur without the driver of the controlled vehicle noticing any change.”, para. 0050-0051).
Stam does not explicitly teach a “first speed”, however this limitation is inherent as Stam discloses expanding an “illumination range” to reduce glare to occupants of other motor vehicles from a maximum margin (“dimmed illumination range”) to a basic margin (“full illumination range”) at a “transition time of between one and two seconds” which is a “soft transition” which occurs “gradually” (para. 0050-0051). Thus, it is inherent that the changing the “illumination range” from the basic margin (“full illumination range”) to the maximum margin (“dimmed illumination range”) occurs at a faster speed than this critical gradual, soft, transition time as described by Stam. 

Son in view of Pertsel teach decreasing and increasing a margin of a glare free area between a basic and a maximum margin, but do not teach the timing of said changes to the glare free area. Stam teaches decreasing and increasing a margin of the illumination of a headlamp between a basic and a maximum margin in relation to a “transition time”, wherein the “transition time” for increasing the margin of illumination from the maximum margin to the basic margin is lower than that for decreasing . Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son in view of Pertzel with the teachings of Stam by increasing the margin of the shadow zone at a rate faster than the rate of decreasing the margin of the shadow zone, i.e. increasing “S2” faster than decreasing “S2”. This would result in increasing the brightness of the headlamp at a rate slower than that of decreasing the brightness of the headlamp, as taught by Stam (see para. 0050-0051 citation above). The motivation for doing so would be to avoid startling the driver of the vehicle with a sharp increase in brightness of the headlamp, as taught by Stam (see para. 0050-0051 citation above). 

Regarding claim 3, Son further teaches wherein the processor is configured to control the headlamp to adjust the glare free area in a direction opposite to a direction in which the steering value is changed (For example, see Fig. 20. One of ordinary skill in the art would recognize that the “second shadow area S2” would be located in a direction opposite of a change of the “handle steering angle”, “The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0092, thus, if the “handle steering angle” of “first vehicle 1” changes in a positive direction (turning steering wheel clock-wise when viewing Fig. 20, the “second shadow area S2” would be located in a direction opposite the direction in which the steering information is changed.). 

Regarding claim 4, Son further teaches:
(“camera”, see para. 0069 citation below) configured to acquire position information (“information about the second vehicle 2”, see para. 0066 and 0067 citations  below) of the preceding vehicle (“vehicle 2”, Fig. 2) (“The information collection unit 210 collects information about the first vehicle 1, information about the second vehicle 2, and information about the surrounding environment.”, para. 0066, “The information about the second vehicle 2 may include at least one of a relative speed of the second vehicle 2, a horizontal position change rate of the second vehicle 2, and a distance from the second vehicle 2.”, para. 0067, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…an image capturing medium (not illustrated) and an image analyzing medium (not illustrated) that may include a camera configured to sense the horizontal position change rate of the second vehicle 2”, para. 0069) and calculate an amount of change of a position (“horizontal position change rate”, see para. 0067 citation above and 0068 citation below) of the preceding vehicle from the position information of the preceding vehicle (“The horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves horizontally with respect to the first vehicle 1. In particular, in the disclosure, the horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves from left to right or from right to left in front of the first vehicle 1.”, para. 0068), 
wherein the processor is further configured to:
determine that the amount of change of the position of the preceding vehicle exceeds a predetermined position change reference value (wherein any change in the “horizontal position change rate of the second vehicle 2” corresponds to Applicant’s “exceeds a predetermined position change reference value”, i.e., the “predetermined position change reference value” is zero) (see para. 0069 citation above); and
(this limitation is discussed in the rejection to claim 1) based on the amount of change of the position of the preceding vehicle exceeding the predetermined position change reference value (when the “horizontal position change rate of the second vehicle 2” exceeds 0, the “second shadow area S2” is calculated, see Fig. 14-15 and para. 0074-0075 citation below) and the amount of-5-Application No.: 15/975,291 Filing Date:May 9, 2018change of the steering value being greater than or equal to the predetermined steering reference value (this limitation regarding the “change of the steering value” is also discussed in the rejection to claim 1 and is included in the “information collected by the information collection unit 210” of para. 0074-0075 citation below)  (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1. 
Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).

Regarding claim 9, Son further teaches:
wherein the processor is configured to control the headlamp to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver to an opposing vehicle while the headlamp is illuminating the road ahead of the ego vehicle (“another vehicle (hereinafter, referred to as a second vehicle) such as an oncoming vehicle…, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074), 
wherein the processor is configured to control the headlamp to adjust (“calculate the size of the second shadow area S2”, see para. 0074-0075 citation below and Fig. 18-19) the glare free area for avoiding glare to the driver of the opposing vehicle based on the second amount of change of the steering value that is greater than or equal to the predetermined steering reference value (this limitation regarding the “change of the steering value” is also discussed in the rejection to claim 1 and is included in the “information collected by the information collection unit 210” of para. 0074-0075 citation below) (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1. 
Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).

Regarding claim 5, Son teaches a method of controlling light distribution of a headlamp (“first light irradiator 110” and “second light irradiator 120”, Fig. 1) using steering information, the method comprising: (“first vehicle 1”, Fig. 1, 12, and 15)
controlling the headlamp to perform light emission (“form a beam pattern by irradiating light”, see para. 0051 citation below and Fig. 7-9) to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver of a preceding vehicle (“second vehicle 2”, Fig. 11-12, 14-15) while the headlamp is illuminating a road (“formed ahead of the first vehicle”, see para. 0056 citation below and Fig. 8, 12, and 15) ahead of the vehicle (“The light irradiation device 100 may be configured to form a beam pattern by irradiating light. In other words, the light irradiation device 100 may include a first light irradiator 110 disposed on a front left side of the first vehicle having the light irradiation device 100 and a second light irradiator 120 disposed on a front right side of the first vehicle. In particular, the first light irradiator 100 may be understood as a left headlamp, and the second light irradiator 120 may be understood as a right headlamp.”, para. 0051, “In FIGS. 3 through 7, the beam pattern P formed on a screen located at a specific distance from the front of the first vehicle is illustrated. In FIG. 8, the road pattern R formed ahead of the first vehicle is illustrated.”, para. 0056, “another vehicle (hereinafter, referred to as a second vehicle) such as…a preceding vehicle, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074); and 
(“steering angle”, “The information about the first vehicle 1 may include…a handle steering angle.”, para. 0067) and a rotation speed of a steering device of the vehicle sensed, at a time sensed through a steering sensor (“steering angle sensing medium”, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…a steering angle sensing medium (not illustrated) for configured to sense the handle steering angle of the first vehicle 1”, para. 0069);
comparing a second amount of change of the steering value detected by the steering sensor at a second time to a predetermined steering reference value (“wherein a change in the “handle steering angle” corresponds to Applicant’s “a second amount of change”, wherein the “predetermined steering reference value” is zero, see para. 0093 citation below); 
determining that the second amount of change of the steering value is greater than or equal to the predetermined steering reference value (“The information collection unit 210 may collect additional information and the area calculation unit 240 may calculate the size of the second shadow area S2 by referring to the additional information. The area calculation unit 240 may set the size of the shadow area S by referring to the collected information. For example, the area calculation unit 240 may be configured to increase the shadow area S to a greater size as the handle steering angle increases”, para. 0093); and
controlling the headlamp to expand or reduce the glare free area between a basic margin (smallest value of “size of S2”, Fig. 18-19) and a maximum margin (largest value of “size of S2”, Fig. 18-19) based on the second amount of change of the steering value (“The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0092, “FIGS. 18 and 19 illustrate the size of the second shadow area S2 which changes from the center of the beam pattern P toward the edges of the beam pattern P.”, para. 0088, “The area calculation unit 240 may be configured to calculate the size of the entire shadow area S by calculating the size of the second shadow area S2 using the graph stored in the storage unit 220. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 using the graph of FIG. 18 or the graph of FIG. 19.”, para. 0089).

Son does not explicitly teach wherein the amount of change of the steering value is a first amount of change detected at a first time, and
comparing the first amount of change of the steering value to a predetermined steering reference value; 
determining that the first amount of change of the steering value is not greater than or equal to the predetermined steering reference value; 
controlling the headlamp to maintain the glare free area without expanding or reducing the glare free area, despite the first amount of change of the steering value having been detected, and
wherein the second time is subsequent to the first time.

However, Pertsel teaches automatic beam-shaping using on on-car camera system, comprising:
controlling a headlamp (“front headlights 152a-152b”, Fig. 3) to perform light emission (“emitting corresponding beams 154a-154b”, see see C3, lines 11-12, 16-18 below and Fig. 3) while the headlamp is illuminating a road (“roadway curve 52”, Fig. 3) ahead of a vehicle (“vehicle 50”, Fig. 3) (“the vehicle 50 may have more than two headlights (e.g., headlights 152a-152n) aimed in various directions…The headlights 152a-152b are shown emitting corresponding beams 154a-154b. The beams 154a-154b are shown illuminating the roadway curve 52.”, C3, lines 11-12, 16-18, “The field of view 156 of the camera system 100 is shown detecting the roadway curve 52. The camera system 100 may detect the roadway curve 52 based on detected objects/items. Based on the detected objects, the processor 106 may determine a shape and/or orientation of the beams 154a-154b to illuminate the roadway curve 52.”, C3, line 65-C4, line 3);
detecting a first amount of change of a steering value (“steering wheel position”, see C3, lines 61-64 citation below) of a steering device (“steering wheel”, see C3, lines 61-64 citation below) of the vehicle sensed, at a first time, through a steering sensor (“steering angle sensing medium”, “In some embodiments, the vehicle 50 may be configured to move the headlights 152a-152b (e.g., in response to the driver turning a steering wheel).”, C3, lines 61-64, “The camera system 100 may be configured to use additional information from the controls of the vehicle 50 (e.g., the OBD port). For example, the interface 104 may transmit the signal STATUS comprising information such as the use of turn signals and/or steering wheel position to predict which lane or turn direction the vehicle 50 will most likely move to in the near future.”, C3, lines 61-64);
comparing the first amount of change of the steering to a predetermined steering reference value (“Referring to FIG. 7, a method (or process) 400 is shown. The method 400 may perform automatic beam-shaping based on a detected lane change…The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.)...The decision state 410 determines whether a lane change has been detected.”), C12, lines 15-31, wherein the determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a first amount of change…to a predetermined threshold”);
determining that the first amount of change of the steering value is not greater than or equal to the predetermined steering reference value (“If not, the method 400 moves to the step 412.”, C12, lines 29-30, see “NO” at “410”, Fig. 7); 
(“The step 412 continues aiming the headlights 152a and/or 152b based on the approaching road 54 (e.g., the orientation of the beams 154a-154b remains unchanged and/or unaffected based on lane changing information).”, C12, lines 30-33); and
comparing a second amount of change of the steering value detected by the steering sensor at a second time subsequent to the first time to the predetermined steering reference value (“The method 400 then moves back to the state 404.”, C12, lines 33-34, wherein after “step 412”, the method returns to “step 404” and subsequently arrives at step 410” again, wherein this subsequent arrival at “step 410” and determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a second amount of change…to the predetermined threshold”). 

Both Son and Pertsel teach methods to control a headlamp of vehicle based on input from a steering wheel. Son teaches controlling a headlamp to form a glare-free area based on input from a steering wheel and Pertsel teaches controlling a headlamp based on input from a camera and based on input from a steering wheel. Pertsel further teaches determining whether the vehicle has changed lanes based on said input from the steering wheel and in the event that the vehicle has not changed lanes (“NO” at “410”), maintaining the control of the headlamp in an unchanged state (“412”) and subsequently determining whether the vehicle has changed lanes at a later time based on input from the steering wheel (after “412”, returning to “404”). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son with the teachings of Pertsel by maintaining control of the “first light irradiator 110” and the “second light irradiator 120” of Son if the “steering sensing medium” detects no change in the “handle steering angle” and re-evaluating the “handle steering angle” at a later time, as taught by Pertsel. This would achieve the predictable result of not changing the control of the headlamps of Son if the steering angle of Son is not changed. KSR 

Son in view of Pertsel do not explicitly teach wherein the processor is further configured to control the headlamp to expand the glare free area toward the maximum margin at a first speed, and to reduce the glare free area toward the basic margin at a second speed that is lower than the first speed.

	However, Stam teaches headlamp control to prevent glare comprising:
controlling a headlamp (“headlamp 22”, Fig. 1A) to form a glare free area (“changes the illumination range”, see para. 0050 citation below) for avoiding glare to a driver of a preceding vehicle (“driver of an oncoming vehicle”, see para. 0050 citation below) while the headlamp is illuminating a road ahead of a vehicle (“controlled vehicle”, see para. 0051 citation below, see also Fig. 6)
(“The control unit 44 may acquire an image covering a glare area, which includes points at which a driver of an on-coming vehicle or leading vehicle would perceive the headlamps 22 to cause excessive glare. The control unit 44 processes the image to determine if at least one vehicle is within the glare area. If at least one vehicle is within the glare area, the control unit 44 changes the illumination range. Otherwise, the headlamps 22 are set to a full illumination range.”, para. 0050), 
wherein the headlamp is controlled to expand the glare free area toward a maximum margin (“dimmed illumination range”, see para. 0050-0051 citation below) at a first speed, and to reduce the glare free area toward a basic margin (“full illumination range”, see para. 0050-0051 citation below) at a second speed (“transition time of between one and two seconds”, see para. 0050-0051 citation below) that is lower than the first speed
(“The changes to illumination range and setting the headlamps 22 to a full illumination range typically occur gradually as sharp transitions in the illumination range may startle the driver of the controlled vehicle, since the driver may not be aware of the precise switching time. A transition time of between one and two seconds is desired for returning to full illumination range from dimmed illumination range, corresponding to low -beam headlamps. Such soft transitions in illumination range also allow the control system 40 to recover from a false detection of an on-coming vehicle or leading vehicle. Since image acquisition time is approximately 30 ms, correction may occur without the driver of the controlled vehicle noticing any change.”, para. 0050-0051).
Stam does not explicitly teach a “first speed”, however this limitation is inherent as Stam discloses expanding an “illumination range” to reduce glare to occupants of other motor vehicles from a maximum margin (“dimmed illumination range”) to a basic margin (“full illumination range”) at a “transition time of between one and two seconds” which is a “soft transition” which occurs “gradually” (para. 0050-0051). Thus, it is inherent that the changing the “illumination range” from the basic margin (“full illumination range”) to the maximum margin (“dimmed illumination range”) occurs at a faster speed than this critical gradual, soft, transition time as described by Stam.

Son in view of Pertsel teach decreasing and increasing a margin of a glare free area between a basic and a maximum margin, but do not teach the timing of said changes to the glare free area. Stam teaches decreasing and increasing a margin of the illumination of a headlamp between a basic and a maximum margin in relation to a “transition time”, wherein the “transition time” for increasing the margin of illumination from the maximum margin to the basic margin is lower than that for decreasing the margin of illumination from the basic margin to the maximum margin. Here, the “full illumination range” of Stam corresponds to the smallest value of “size of S2” of Son. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son in view of 

Regarding claim 7, Son further teaches controlling the headlamp to adjust the glare free area in a direction opposite to a direction in which the steering value is changed (For example, see Fig. 20. One of ordinary skill in the art would recognize that the “second shadow area S2” would be located in a direction opposite of a change of the “handle steering angle”, “The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0092, thus, if the “handle steering angle” of “first vehicle 1” changes in a positive direction (turning steering wheel clock-wise when viewing Fig. 20, the “second shadow area S2” would be located in a direction opposite the direction in which the steering information is changed.). 

Regarding claim 8, Son further teaches:
acquiring position information (“information about the second vehicle 2”, see para. 0066 and 0067 citations  below) of the preceding vehicle (“vehicle 2”, Fig. 2) (“The information collection unit 210 collects information about the first vehicle 1, information about the second vehicle 2, and information about the surrounding environment.”, para. 0066, “The information about the second vehicle 2 may include at least one of a relative speed of the second vehicle 2, a horizontal position change rate of the second vehicle 2, and a distance from the second vehicle 2.”, para. 0067, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…an image capturing medium (not illustrated) and an image analyzing medium (not illustrated) that may include a camera configured to sense the horizontal position change rate of the second vehicle 2”, para. 0069) and calculate an amount of change of a position (“horizontal position change rate”, see para. 0067 citation above and 0068 citation below) of the preceding vehicle from the position information of the preceding vehicle (“The horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves horizontally with respect to the first vehicle 1. In particular, in the disclosure, the horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves from left to right or from right to left in front of the first vehicle 1.”, para. 0068), 
determining that the amount of change of the position of the preceding vehicle exceeds a predetermined position change reference value (wherein any change in the “horizontal position change rate of the second vehicle 2” corresponds to Applicant’s “exceeds a predetermined position change reference value”, i.e., the “predetermined position change reference value” is zero) (see para. 0069 citation above); and
controlling the headlamp to adjust the glare free area based on the amount of change of the steering value (this limitation is discussed in the rejection to claim 5) based on the amount of change of the position of the preceding vehicle exceeding the predetermined position change reference value (when the “horizontal position change rate of the second vehicle 2” exceeds 0, the “second shadow area S2” is calculated, see Fig. 14-15 and para. 0074-0075 citation below) and the amount of-5-Application No.: 15/975,291 Filing Date:May 9, 2018change of (this limitation regarding the “change of the steering value” is also discussed in the rejection to claim 1 and is included in the “information collected by the information collection unit 210” of para. 0074-0075 citation below)  (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1. 
Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).

Regarding claim 10, Son further teaches:
controlling the headlamp to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver to an opposing vehicle while the headlamp is illuminating the road ahead of the ego vehicle (“another vehicle (hereinafter, referred to as a second vehicle) such as an oncoming vehicle…, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074); and
controlling the headlamp to adjust (“calculate the size of the second shadow area S2”, see para. 0074-0075 citation below and Fig. 18-19) the glare free area for avoiding glare to the driver of the opposing vehicle based on the second amount of change of the steering value that is greater than or equal to the predetermined steering reference value (this limitation regarding the “change of the steering value” is also discussed in the rejection to claim 5 and is included in the “information collected by the information collection unit 210” of para. 0074-0075 citation below) (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1. 
Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).
Response to Arguments


Applicant's arguments filed 12/16/2020 in regards to the 35 USC 102 and 35 USC 103 rejections to the pending claims have been fully considered but they are not persuasive. 
Applicant asserts, pg. 7-8,
“To expedite the allowance of this application, however, Applicant has amended independent Claims 1 and 5 to include further distinguishing features…
…For example, neither Son nor Stam teaches “control the headlamp to maintain the glare free area without expanding or reducing the glare free area, despite the first amount of change of the steering value having been detected,” as recited in amended Claim 1.
…Applicant respectfully submits that the dependent claims incorporate by reference all the limitations of the claim to which they refer and include their own patentable features, and are therefore in condition for allowance.”
However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claims 1 and 5, and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion ot what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.''). As stated above in this Office action, Son, Pertsel, and Stam in combination teach all of the limitations of the pending claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	
	
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665